FILED
                            NOT FOR PUBLICATION                             JUN 11 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TODD C. YASUDA,                                  No. 10-17611

              Plaintiff - Appellant,             D.C. No. 2:09-cv-01541-FJM

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                     Argued and Submitted February 15, 2012
                            San Francisco, California

Before: THOMAS, FISHER, and IKUTA, Circuit Judges.

       The ALJ’s adverse credibility determination was supported by substantial

evidence in the record, including reports that Yasuda’s condition had improved

with medication and descriptions of activities of daily living indicating reasonable




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
functioning on a daily basis. See Lester v. Chater, 81 F.3d 821, 834 (9th Cir.

1995).

         The ALJ did not err in relying on Dr. Fair’s and Dr. Gallucci’s translations

of Yasuda’s limitations (including the moderate limitations in areas of sustained

concentration and persistence identified by Dr. House) into concrete work

restrictions. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008).

Therefore, the ALJ did not err in determining that Yasuda had the residual

functional capacity to perform “simple, unskilled work,” nor was this

determination inconsistent with Dr. House’s findings. See id. Program Operations

Manual System Section DI 25020.010 is not to the contrary, as it provides

guidance with respect to more extensive limitations than those identified by the

relevant medical evidence.

         AFFIRMED.




                                            2
                                                                             FILED
Yasuda v. Commissioner, NO. 10-17611                                          JUN 11 2012
THOMAS, Circuit Judge, dissenting:
                                                                          MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

      I respectfully dissent. The ALJ’s residual functional capacity assessment

limiting Yasuda to simple, unskilled work and occasional, superficial contact with

colleagues does not capture all of his moderate limitations and work restrictions as

identified by Dr. House. Specifically, the assessment did not take into

consideration Dr. House’s limitations relating to Yasuda’s difficulty: (1)

maintaining regular attendance with punctuality; (2) performing activities within a

schedule; (3) sustaining an ordinary routine without special supervision; (4)

working in coordination or proximity to others without being distracted by them;

or (5) completing a normal workday and workweek without interruptions from

psychological symptoms.

      These limitations were not included in the residual functional capacity

assessment or in the hypothetical posed by the ALJ to the vocational expert. A

vocational expert’s testimony constitutes substantial evidence only if the

hypothetical question posed considers “all of the claimant’s limitations.” Andrews

v. Shalala, 53 F.3d 1035, 1044 (9th Cir. 1995). Because the hypothetical question

was flawed, reversal is required.

      An ALJ’s summarized assessment of a claimant may adequately capture



                                         -1-
restrictions related to concentration, persistence, or pace where the assessment is

consistent with restrictions identified in the medical testimony. Stubbs-Danielson

v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). However, Stubbs does not stand

for the proposition that all moderate psychological limitations can always be

conflated by the ALJ into descriptive phrases. Indeed, the ALJ’s description in

Stubbs contained far more restrictive language, even though the applicant in that

case had far fewer limitations than Yasuda. Here, the reference to “simple,

unskilled work” simply did not capture the work limitations imposed by Dr.

House.

      Therefore, I would reverse and remand.




                                         -2-